Citation Nr: 0634151	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  97-27 066A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1953 to April 1955.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 1997 rating action that denied a T/R.  

By decision of May 2001, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.  

In December 2003, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of the hearing is of record.

By decisions of June 2004 and November 2005, the Board again 
remanded the T/R issue to the RO for further development of 
the evidence and for due process development.

In October 2006, the undersigned VLJ granted the veteran's 
representative's September 2006 motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).
  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected disabilities consist of 
residual pleural plaques from exposure to asbestos, rated as 
30% disabling, and 2 facial scars, rated as     10% 
disabling.  

3.  The percentage ratings for the veteran's service-
connected disabilities do not meet the minimum schedular 
criteria for the grant of a T/R, and those disabilities are 
not shown to prevent him from obtaining or retaining 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a T/R are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Post-rating April 2003 and July 2005 RO letters informed the 
veteran and his representative of the VA's responsibilities 
to notify and assist him in his claims, and to advise the RO 
as to whether there was medical evidence showing treatment 
for his service-connected disabilities.  Those letters also 
provided notice of what was needed to establish entitlement 
to a T/R (evidence showing that service-connected 
disabilities prevented obtaining or retaining substantially-
gainful employment).  After each, the veteran and his 
representative were afforded opportunities to respond.  The 
Board finds that the veteran has thus received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

The 2003 and 2005 letters also notified the veteran that the 
VA would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  Those letters further specified what records the VA 
had received.  The 2005 letter specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get, and requested the veteran to furnish any 
evidence that he had in his possession that pertained to his 
claim.  The Board finds that, collectively, these letters 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in his possession that pertains to this claim.  As 
indicated above, all           4 content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the April 1997 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
November 2000.  However, the Board finds that the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, as a result of RO development and Board remands, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
evaluating the veteran's appeal.  After the issuance of the 
RO's July 2005 notice letter and additional opportunities to 
provide information and/or evidence pertinent to the claim 
under consideration, the RO readjudicated the veteran's claim 
on the basis of all the evidence of record in July 2006, as 
reflected in the Supplemental Statement of the Case.

Hence, the Board finds that the VA's failure in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available post-service VA and private medical 
records through 2006.  In August 1999, April 2002, September 
2004, February 2005, and March 2006, the veteran was afforded 
comprehensive VA respiratory examinations in connection with 
his claim, reports of which are of record.  A transcript of 
the veteran's December 2003 Board hearing testimony is of 
record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
a May 2003 statement, the veteran stated that he had no 
additional evidence to submit.  The record also presents no 
basis for further development to create any additional 
evidence to be considered in connection with the matter on 
appeal.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60% or more, 
or as a result of two or more disabilities, provided at least    
1 disability is ratable at 40% or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70% or more.  38 C.F.R.         §§ 
3.340, 3.34l, 4.16(a).  

In this case, the veteran's service-connected disabilities 
consist of residual pleural plaques from exposure to 
asbestos, rated as 30% disabling, and 2 facial scars, rated 
as 10% disabling.  The combined rating for these 
disabilities, 40%, clearly does not meet the minimum 
percentage requirements for a T/R under 38 C.F.R. § 4.16(a).  

However, even when these percentage requirements are not met, 
a T/R on an extraschedular basis may nonetheless be granted 
in exceptional cases when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).  

The central inquiry is whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to a veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment resulting from 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the objective evidence does not show that the 
veteran's service-connected respiratory and scar disabilities 
alone prevent him from securing and following any 
substantially-gainful employment.  Rather, a review of the 
record shows that his significant non-service-connected 
disabilities, namely, hypertension, coronary artery disease 
status post bypass grafting, and asthma play a major role in 
limiting his employment options due to breathing problems.  
He also suffers from serious psychiatric impairment due to a 
recurrent major depressive disorder that has been assessed to 
seriously impair his social and occupational functioning.  

An April 1996 VA outpatient record noted that the veteran had 
been forced to retire from his job as a fireman 14 years ago 
due to hypertension, a non-service-connected disability.  
With respect to the service-connected residual pleural 
plaques from exposure to asbestos, the Board notes that 
November 1996 VA pulmonary function tests (PFTs) showed only 
a mild obstructive ventilatory defect, and were not 
consistent with the diagnosis of pulmonary asbestosis.  

On June 1999 VA examination, the veteran's breath sounds were 
somewhat distant but clear, without rales or wheezes, and 
PFTs were normal, with no evidence of significant restrictive 
or obstructive ventilatory defect.  There were 2 disfiguring, 
tender scars, one on the right forehead extending above the 
eye for 5 cm to the base of the nose, and the other a 2 cm 
scar across the bridge of the nose.  On August 1999 VA 
respiratory examination, the lung fields were clear, without 
wheezes, rales, or rhonchi, and PFTs were normal.  August 
2000 VA PFTs showed only minimal obstructive lung disease.  

A February 2001 VA outpatient record again noted that the 
veteran retired from his job as a fireman in 1980 ago due to 
high blood pressure, a non-service-connected disability.  A 
review of systems in both February and June 2001 noted that 
he had no complaints of shortness of breath, and the lungs 
were essentially clear bilaterally on both examinations, with 
good aeration.  On mid-July 2001 VA outpatient examination, 
the lungs were clear, there were no rales or rhonchi, and 
PFTs were noted to be nearly normal.  

On late July 2001 Bruce protocol examination, G.G., M.D., 
noted the veteran's history of chest discomfort, and 
concluded that his limited exercise capacity with 
inferolateral ST depression was suggestive of coronary 
insufficiency, a non-service-connected disability.  On early 
August 2001 examination by D.D., M.D., the veteran's lungs 
were clear.  The physician noted the veteran's 6-month 
history of progressively-worsening exertional dyspnea and his 
recent abnormal exercise tolerance test, and opined that his 
symptoms were probably cause by significant coronary artery 
disease, a non-service-connected disability.  In mid-August 
2001, the veteran underwent coronary artery bypass grafting 
at St. Elizabeth's Medical Center.  On September 2001 VA 
outpatient examination for complaints of acute shortness of 
breath with exertion, the veteran's lungs were clear, with no 
rales or rhonchi, and the examiner noted that he still had 
symptomatic dyspnea on exertion post coronary artery bypass 
grafting, a non-service-connected disability.  On early 
October 2001 examination by S. L., M.D., the veteran's lungs 
were clear except for a mild left pleural rub at the base, 
and the physician opined that his shortness of breath was 
most likely due to Dressler's syndrome, a non-service-
connected disability that appeared to be responding to 
diuresis.  On late October 2001 VA outpatient examination, 
the veteran had no complaints of shortness of breath, and the 
lungs were essentially clear bilaterally on examination, with 
good aeration.  On November 2001 VA cardiovascular 
examination, the veteran was noted to have had severe 
shortness of breath upon mild exertion in August, which the 
physician opined in retrospect may have been an angina 
equivalent, a non-service-connected disability.  Current 
examination of the lung fields showed mildly distant breath 
sounds, but were otherwise normal.  The assessments were 
congestive heart failure, historical angina pectoris, and 
status post coronary artery bypass - all non-service-
connected disabilities - as well as historical asbestosis.       

On April 2002 VA respiratory examination, the veteran 
complained of wheezing with exertion.  On current 
examination, the lungs were clear.  The impression was that 
there was no credible evidence to support a diagnosis of 
pulmonary asbestosis, as digital clubbing and end-inspiratory 
crackles associated therewith were absent on examination.  In 
addition, numerous PFTs over several years varied from normal 
to demonstrating mild airway obstruction, consistent with a 
history of asthma, which the Board notes is not a service-
connected disability.  Also, the veteran's vital capacity and 
total lung capacity were normal, indicating the absence of 
pulmonary restriction.  Although the objective findings were 
consistent with asbestos exposure, the physician concluded 
that there was no credible objective evidence to establish 
the diagnosis of pulmonary asbestosis.

November 2002 PFTs at the Columbia Hospital showed only mild 
restrictive pulmonary disease with decreased diffusion 
capacity, which in itself seemed suggestive of intrapulmonary 
restriction such as that seen with interstitial lung disease, 
and there was no evidence of obstruction.  On February 2003 
examination by J. D., Jr., M.D., the veteran's lungs were 
clear.  The impressions were restrictive lung disease, 
history of asbestos exposure with calcifications in the 
pleurae, and atherosclerotic heart disease status post 
coronary artery bypass grafting.  

At the December 2003 Board hearing, the veteran testified 
about his breathing problems that impaired his ability to 
work.  He stated that he completed a high school education, 
as well as a trade school.  He stated that he attempted to 
work as  a manual laborer, but had to leave that job because 
he could not do that kind of work.

March 2004 VA PFTs were essentially normal, with no evidence 
of obstructive or restrictive changes, and were essentially 
unchanged when compared to April 2002 PFTs.  

On September 2004 VA respiratory examination, the veteran 
complained of dyspnea since 1989 that prevented him from 
performing his job as a laborer.  He also complained of 
wheezing.  However, on current examination there were no 
conditions which could be associated with pulmonary 
restrictive disease.  There was no asthma or digital clubbing 
or cyanosis.  The diagnosis was asbestos-related pleural 
disease, and the physician also noted that the veteran had 
cardiorespiratory limitation, but opined that his service-
connected asbestosis and facial scars did not preclude him 
from maintaining gainful employment.  The examiner further 
opined that the dyspnea was not related to the veteran's 
service-connected disabilities, and that he was employable 
based solely on his service-connected disabilities.  October 
2004 VA PFTs showed only mild obstructive ventilatory 
defects, and there was no significant change when compared 
with March 2004 PFTs.

On February 2005 VA respiratory examination by the same 
physician who examined the veteran in September 2004, the 
veteran's dyspnea on exertion was noted to have had its onset 
in 1989 and been attributed by a physician to coronary artery 
disease, a non-service-connected disability for which bypass 
grafting was done.  The veteran also complained of wheezing.  
Current examination of the lungs showed decreased breath 
sounds and dyspnea on exertion.  However, there were no 
conditions that could be associated with pulmonary 
restrictive disease.  There was no asthma.  The examiner 
noted that the veteran had no dyspnea after climbing       1 
flight of stairs slowly, and that he could wash his car, 
clean his apartment, travel, and shop.  The diagnosis was 
asbestos-related pleural disease, without interstitial 
changes indicating pulmonary fibrosis; thus the veteran only 
had pleural plaques due to asbestos exposure, not pulmonary 
asbestosis.  The doctor concluded that the veteran had no 
cardiorespiratory limitation.  

An October 2005 VA computerized tomography scan of the chest 
revealed no interval change in pleural plaques, and no acute 
pulmonary abnormality.

December 2005 VA PFTs showed only minimal obstructive lung 
disease.

On March 2006 VA respiratory examination by the same 
physician who examined the veteran in September 2004 and 
February 2005, there were decreased breath sounds and dyspnea 
on exertion, but no conditions that could be associated with 
pulmonary restrictive disease.  There was no asthma.  The 
diagnosis was asbestos-related pleural disease.  The veteran 
was noted to have retired from employment    10 years ago 
when he became dyspneic while doing odd jobs.  While the 
doctor opined that the veteran's asbestos-related pleural 
disease precluded him from obtaining and maintaining gainful 
employment as a laborer, his service-connected respiratory 
disability was not shown to preclude him from other less 
strenuous, more sedentary employment.  

March 2006 VA dermatologic examination showed a .5 X 2 cm 
scar in the mid-forehead that was depressed but not tender, 
inflamed, elevated, ulcerated, broken down, or adherent to 
underlying tissue.  There was no keloid formation, underlying 
tissue loss, disfigurement, or limitation of motion of loss 
of function associated with the scar, and the texture of the 
scar area and the color were normal.  There was also a .1 X 1 
cm scar on the bridge of the nose between the eyes that was 
not depressed, tender, inflamed, elevated, ulcerated, broken 
down, adherent to underlying tissue, indurated, or 
inflexible.  There was no keloid formation, underlying tissue 
loss, disfigurement, or limitation of motion of loss of 
function associated with the scar, and the texture of the 
scar area and the color were normal.  The examiner opined 
that the scars did not preclude the veteran from obtaining 
and maintaining gainful employment.

A March 2006 VA Social and Industrial Survey noted the 
veteran's long history of asbestos-related pleural disease, 
as well as significant non-service-connected prostatic 
hypertrophy, coronary artery disease with 2 bypass grafts, 
chronic obstructive pulmonary disease, hypertension, and 
major depressive and anxiety disorders.  The social worker 
noted that the veteran had been hospitalized for depression 
several times, and that his breathing problems had prevented 
him from being gainfully employed for the past 12 years, but 
the Board again notes, as recorded above, that it is his 
significant non-service-connected disabilities, namely, 
hypertension, coronary artery disease status post bypass 
grafting, and asthma that play a major role in limiting his 
employment options due to such breathing problems.  The 
social worker also noted that the veteran quit a job as a 
condominium security guard because he was given additional 
physically-tasking jobs that he could not do.  He currently 
performed chores such as house cleaning, cooking, shopping, 
and laundry, took daily walks along a beach, swam in a pool, 
and enjoyed watching sports on television.  The social worker 
commented that the veteran appeared to be motivated to get a 
job, but his experience had been that he was not hired after 
he completed application forms in which he listed his medical 
disabilities, as a result of which she opined that the 
veteran's medical disabilities with his worsening breathing 
difficulties prevented him from being gainfully employed in 
any capacity.  However, the Board again notes that 
occupational impairment resulting from the veteran's 
significant non-service-connected disabilities may not be 
considered in determining his entitlement to a T/R.      

On that record, the, Board must conclude that the criteria 
for invoking the procedures of 38 C.F.R. 4.16 (b) for 
assignment of a T/R on an extraschedular basis are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a T/R must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).


ORDER

A T/R is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


